Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in DE on 07/10/2020. It is noted, however, that applicant has not filed a certified copy of the DE10 2020 118 288.0 application as required by 37 CFR 1.55.
Claim Objections
Claims 17, 18, 21, 23, and 26 are objected to because of the following informalities:  
In line 2 of claim 17, “the each eye-bolt connection” should be changed to “each eye-bolt connection”.
In line 3 of claim 18, “the each of the respective supports” should be changed to “each of the respective supports”.
In line 2 of claim 21, “the each eye-bolt connection” should be changed to “each eye-bolt connection”.
In lines 3 - 4 of claim 23, “the each eye-bolt connection” should be changed to “each eye-bolt connection”.
In line 3 of claim 26, Examiner suggests inserting “the” before “cab” for clarity.
In line 4 of claim 26, Examiner suggests inserting “the” before “chassis” for clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 17, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the fork" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Examiner has interpreted “the fork” as “the at least one fork”, as best understood.
Claim 16 recites the limitation "the bolt" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Examiner has interpreted “the bolt” as “the at least one bolt”, as best understood.
Regarding claim 21, the limitation “a fork” as recited in line 4 is confusing because it is unclear if the aforementioned limitation refers to one of the “at least one fork” as recited in claim 16, from which claim 21 depends, or if it represents an additional structural limitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 18, and 22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fockersperger (DE 102016111012).
Regarding claim 13, Fockersperger discloses a cable plow system, comprising a cable plow for introducing at least one line (cable) into the ground and a chassis (23), wherein: the cable plow comprises at least one laying unit (sword 14; hydraulic means for raising and lowering the sword relative to the chassis; paragraph 0029), wherein the at least one laying unit has an attachment (sword 14) suitable for engaging the ground to form a trench in a soil and a line routing (laying shaft 20) for laying the at least one line into the trench formed or formable by the attachment: the chassis comprises a cab configured to accommodate a driver (unlabeled cab located between guide profiles 15 in Fig. 2A) and front wheels (12) and rear wheels (13), wherein the front wheels and/or the rear wheels are respectively attached to the cab by means of respective supports (18), wherein the cable plow system has a coupling device (sword mount 15), the chassis and the cable plow being interchangeably connectable or connected to one another by means of the coupling device, each of the respective supports (18) has a height adjustment device (hydraulic cylinders 19) for adjusting an angle of inclination of the respective supports in relation to a ground surface, and the cab can be raised by means of the height adjustment devices (19) of the respective supports (18) relative to the ground surface by a height that is greater than a height of the cable plow (Figs. 1A and 2A illustrate the height of the top of the cab is greater than a height of the cable plow.), so that the cab is movable to connect the cable plow and chassis via the cable plow (Figs. 1A, 1B, 2A, and 2B; abstract; paragraphs 0027 - 0029, 0032, and 0033).  Examiner notes that Fockersperger discloses using the hydraulic cylinders 19 to raise the central body 11 of the cab (paragraph 0028) but fails to disclose a specific height to which the cab can be raised.  Assuming arguendo that the claim requires the cab can be raised relative to the ground such that the height of the entire cab is greater than a height of the cable plow, it would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the height adjustment means as disclosed by Fockersperger such that the height of the entire cab is greater than a height of the cable plow so that the cab is provided greater ground clearance and can avoid contact with large obstacles located on the ground.
Regarding claim 18, Fockersperger further discloses each of the respective supports (18) has a side adjustment device (articulators 21) for adjusting an angle of inclination of each of the respective supports (18) in relation to a planned direction of travel (F) (Figs. 1A, 1B, 2A, and 2B; paragraph 0028).
Regarding claim 22, Fockersperger further discloses the chassis (23) has a carriage (central body 11) and the cable plow has a carriage mount (rod 24); and the carriage (11) is mountable or mounted (via guide profile 25) with a precise fit into the carriage mount (rod 24 is mounted on a guide profile 25) in order to connect the chassis to the cable plow, in that the carriage is being moved or is moved through the chassis into the carriage mount (Figs. 1A and 2A; paragraph 0032).
Allowable Subject Matter
Claims 14, 15, 23, 25, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 13, 16 - 18, 21, and 22 have been considered but are moot in view of new grounds of rejection.
Applicant argues that Fockersperger fails to teach the cab can be raised by means of the height adjustment devices of the respective supports relative to the ground surface by a height that is greater than a height of the cable plow.  Upon further consideration, Examiner has determined that Figs. 1A and 2A illustrate the height of the top of the cab is greater than a height of the cable plow.  Examiner notes that the claim does not require the entire height of the cab to be raised to a height that is greater than a height of the plow.  Examiner notes that Fockersperger discloses using the hydraulic cylinders 19 to raise the central body 11 of the cab (paragraph 0028) but fails to disclose a specific height to which the cab can be raised.  Assuming arguendo that the claim requires the cab can be raised relative to the ground such that the height of the entire cab is greater than a height of the cable plow, it would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the height adjustment means as disclosed by Fockersperger such that the height of the entire cab is greater than a height of the cable plow so that the cab is provided greater ground clearance and can avoid contact with large obstacles located on the ground.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
12/13/2022